     Case 1:19-cv-00418-DAD-EPG Document 45 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9

10   ANTHONY BONSALL,                                             Case No. 1:19-cv-00418-DAD-EPG (PC)
11                          Plaintiff,                            ORDER DIRECTING THE CLERK OF
                                                                  COURT TO CLOSE THE CASE
12            v.
                                                                  (ECF No. 44)
13   DR. KONGARA,
                                                                  ORDER DIRECTING DEFENDANT TO
14                          Defendant.                            SERVE A COPY OF THE STIPULATION
                                                                  FOR DISMISSAL ON PLAINTIFF AT THE
15                                                                ADDRESS ON THE DOCKET
16

17            On August 9, 2021, the parties filed a joint stipulation1 dismissing this action with

18   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 44). In light of

19   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

20   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

21   Clerk of Court is directed to close this case.
     IT IS SO ORDERED.
22

23       Dated:       August 10, 2021                                       /s/
                                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
               1
                 Defendant served Plaintiff with a copy of the stipulation by mailing it to Plaintiff at California Correctional
27   Institution. (ECF No. 44, p. 3). As the docket indicates that Plaintiff is currently housed at Owens Valley
     Conservation Camp, in an abundance of caution, the Court directs Defendant to serve Plaintiff with a copy of the
28   stipulation at the address on the Court’s docket.
                                                                 1
